Title: From George Washington to Philip John Schuyler, 17 August 1783
From: Washington, George
To: Schuyler, Philip John


                        
                            Dr Sir
                            Head Quarters August 17th 1783.
                        
                        Captain Vincent with three of the St Francois Tribe of Indians have been here some days and now tell me they
                            are going to Albany. Captain Vincent says he has had a Company in service during the War and Claims the ballance of Pay
                            due them; but as he has brought no Voucher to Shew how many Men he has had or how long they have been employed, no
                            settlement can be made with them and of this I have acquainted General Bayley under whose direction they say they have
                                been, as they intend applying to you. I thought it necessary to give you this State of their case
                            and to inform you that I have furnished them with, each one, a Blanket, Shirt, Shoes and some Cloth to relieve their
                            present necessities. I am Dr Sir &c.
                        
                            G. Washington
                        
                    